Kane, J. (concurring in part and dissenting in part).
I concur that petitioner has standing in this matter, and that the conclusion of respondent Town of Thompson Planning Board (hereinafter the Board) that the camp’s proposal is a permitted use is not irrational. I cannot agree, however, with the majority’s assertion that some of petitioner’s remaining arguments are unpreserved for our review. While issues are not preserved for judicial review if the complaining party failed to raise them at the administrative level (see Matter of Gilchrist v Town of Lake George Planning Bd., 255 AD2d 791, 791-792 [1998]), there is a factual dispute as to whether petitioner raised certain issues *559before the Board. Although respondents claim that petitioner failed to raise many of the issues he now asserts, the Board did not keep stenographic transcripts but merely kept abbreviated minutes of meetings2 and failed to file a certified transcript of the records of its proceedings (see CPLR 7804 [e]). Considering petitioner’s assertion that those minutes fail to fully convey all the issues that he raised at the Board’s various meetings, the matter must be remitted to Supreme Court for a hearing to determine whether any of these issues were raised before the Board and, if so properly preserved for review, the court must then determine whether the Board acted in an arbitrary, capricious or illegal manner by granting site plan approval despite being aware of those issues (see Matter of Sheer Pleasure Lingerie v Town of Colonie Planning Bd., 251 AD2d 859, 861-862 [1998]). Based on this insufficient record and the factual questions raised regarding which issues were properly preserved for review, the matter must be remitted for further proceedings. Ordered that the judgment is affirmed, without costs.

. Copies of the minutes of some meetings were attached to the petition.